COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00215-CV


Neal Rauhauser                          §    From the 67th District Court

                                        §    of Tarrant County (067-270669-14)
v.
                                        §    December 11, 2014

James McGibney and ViaView, Inc.        §    Per Curiam



                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We reverse the denial by operation

of law of Neal Rauhauser’s motion to dismiss under the Texas Citizens’

Participation Act (TCPA) as to all James McGibney’s claims against Rauhauser

and as to all ViaView, Inc.’s claims against Rauhauser that are based on alleged

communications made by Rauhauser in connection with an issue related to

McGibney. We remand this case to the trial court to enter an order dismissing all

claims against Rauhauser except ViaView’s business disparagement claim and

tortious interference with business relationships claim to the extent those claims

are not based on communications by Rauhauser made in connection with an

issue relating to McGibney, and for further proceedings to award court costs,
reasonable attorney’s fees, and other expenses incurred by Rauhauser in

defending against Appellees’ suit as justice and equity may require; and to award

sanctions against McGibney, ViaView, or both in an amount that the trial court

determines sufficient to deter them from bringing similar actions under section

27.009(a)(1) and (2) of the TCPA.

      It is further ordered that McGibney and ViaView shall pay all of the costs of

this proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM